Citation Nr: 1431913	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  08-35 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an abdominal disability, to include as secondary to a service-connected back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse






ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to August 2006.  His service from April 1991 to April 24, 1996 was honorable.  His service from April 25, 1996 to August 2006 was determined to be dishonorable in a July 2007 administrative decision.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO in Providence, Rhode Island.

This case was first before the Board in August 2010, when it was remanded for further development.  A review of the file reflects that there has been substantial compliance with the actions requested in that remand and the Board may proceed.   See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  

The Veteran testified before the undersigned at a May 2010 hearing at the RO.  A transcript has been associated with the file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 


FINDING OF FACT

The Veteran's current abdominal disability, manifested by abdominal superficial scar, incisional hernia, and various gastrointestinal symptoms, is proximately due to or the result of his service-connected low back disability.  


CONCLUSION OF LAW

The criteria for service connection for an abdominal disability, as secondary to service-connected low back disability, to include a surgical scar, an incisional hernia, and gastrointestinal symptoms have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veteran's claim of entitlement to service connection for an abdominal disability has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends he is entitled to service connection for an abdominal disability because it is the result of a surgery performed for his service-connected low 3back disability.  For the reasons that follow, the Board finds service connection is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disability shall be service-connected.  38 C.F.R. § 3.310(a).  In order to succeed on a claim for secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.   See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Board notes that the Veteran has one period of service characterized as honorable and a second period characterized as dishonorable.  The threshold question to be answered in every claim for VA benefits concerns the adequacy of the claimant's service for purposes of establishing basic eligibility.  Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  See 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2013).  Where VA determines that a person's discharge from service was under dishonorable conditions, the payment of pension, compensation or dependency and indemnity compensation, based on that period of service, is barred.  Cropper, 6 Vet. App. at 452-53; 38 C.F.R. § 3.12.  

In this case, it is clear that the Veteran's abdominal disability developed after his October 2003 anterior lumbar interbody fusion surgery, which was performed through abdominal surgical entry.  As the Veteran's service for the period from April 25, 1996 to August 2006 has been determined to be dishonorable, the Veteran is barred from receiving service connection benefits for his abdominal disability on a direct basis.  Id.  However, the Veteran is not barred from receiving service connection benefits for his abdominal disability on a secondary basis if the medical evidence of record shows a connection between the Veteran's abdominal disability and his service-connected back disability.  See Wallin v. West, supra.  

The medical evidence of record shows the Veteran has consistently complained of abdominal problems from the time of his back surgery in October 2003 to the present.  He has primarily complained of moderate to severe abdominal pain in the area surrounding the surgery site and resulting scar.  The Board notes that pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Veteran's treatment records show he has variously endorsed symptoms such as reflux, nausea, diarrhea, melena and flatus.  The Board notes the Veteran initially submitted a service connection claim for diverticulitis, which, review of the record shows, was subsequently confused with his secondary service connection claim for an abdominal disability.  The Veteran has repeatedly stated that the abdominal disability he attributes to his back surgery is distinct from the diverticulitis claim and requested that VA stop discussing diverticulitis.  Accordingly, the Board finds that discussion of the above diverticulitis symptoms is moot.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).   At his May 2010 Board hearing, the Veteran clarified that pain was the only symptom of the abdominal disability for which he is seeking service connection on a secondary basis.

Although pain is the only symptom described by the Veteran, his treatment records and VA examination reports show that he has a current diagnosis of an abdominal disability manifested by a surgical scar and an incisional hernia.  These records clearly show that he has an abdominal scar of approximately 15 by 1 centimeters as a result of his back surgery.  Furthermore, the Veteran has reported weak and bulging abdominal muscles.  The Veteran's December 2008 VA examiner noted that the area over the scar was tender, and that there was a bulging of the abdominal muscles to the left of the surgical scar.  The October 2010 VA examiner diagnosed an incisional hernia on the left side of the scar.  The Board finds the Veteran's abdominal disability has been manifested by a surgical scar and an incisional hernia.  Thus the first element of his service connection claim is met.  

The evidence of record shows the Veteran is currently service connected for a back disability, which is rated 40 percent disabling.  Thus the second element of the Veteran's secondary service connection claim is met.  

The Veteran has been afforded multiple VA examinations throughout the course of the appeal.  The first of these occurred in October 2007, when the examiner provided a diagnosis of abdominal pain secondary to surgical repair of the back.  The Veteran's December 2007 examination noted a 15 by 1 centimeter superficial stable surgical scar, as well as a protuberant abdomen and pain on palpation of the abdomen.  The December 2007 examiner noted that leg movement worsened the abdominal pain, which did not correlate with abdominal pain related to the incision.  The Veteran's December 2008 VA examiner found tenderness over the scar site and bulging of the abdominal muscles to the left of the scar.  

In accordance with the Board's August 2010 remand, the Veteran was afforded an October 2010 VA examination to specifically evaluate his abdominal disability and any relationship to his service-connected back disability.  The October 2010 VA examiner explained that the back surgery was performed on the low back by way of entry through abdominal incision and found that the Veteran's surgical scar was superficial and stable.  The examiner further found the Veteran had a fist-sized palpable mass on the left side of the surgical scar, and determined it was an incisional hernia.  The examiner also observed tenderness in the left lower quadrant surgical scar area.  Although the examiner stated he was unable to find evidence as to whether the Veteran's abdominal disability could be attributed to his back disability, he provided a diagnosis of incisional hernia and abdominal pain.  

The Board finds the medical evidence of record reasonably shows the Veteran's abdominal disability, manifested by a surgical scar and an incisional hernia at the site of the surgical scar, is related to the Veteran's service-connected back disability.  This is because the surgical repair of the lumbar spine was performed via abdominal entry. The October 2010 VA examiner regrettably did not explain how he could diagnose an incisional hernia at the site of the Veteran's back surgery and simultaneously state that he was unable to find evidence of a relationship between the abdominal disability and the service-connected back disability.  However, the Board finds that the diagnosis of an incisional hernia, in and of itself, establishes a relationship between the hernia and the surgery performed for the Veteran's service-connected back disability.  There is no evidence that the Veteran otherwise had surgery at that site.

Affording the Veteran all reasonable doubt and considering the claim in a favorable light to the Veteran, it is reasonable to assume that had the back surgery not been performed, the Veteran would have developed neither the surgical scar nor the resulting incisional hernia and the symptoms that appear to accompany it.  As the low back disability for which the surgery was performed is service-connected, service connection for the abdominal disability resulting from that surgery is warranted on a secondary basis.  See 38 C.F.R. § 3.310(a); Wallin v. West, supra.  

				







							[CONTINUED ON NEXT PAGE]	
ORDER

Entitlement to service connection for an abdominal disability, as secondary to service-connected low back disability, to include a surgical scar, an incisional hernia, and gastrointestinal symptoms, is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


